Exhibit 99.1 News Release FOR IMMEDIATE RELEASE OCTOBER 9, 2012 CHESAPEAKE ENERGY CORPORATION ANNOUNCES 2 OPERATIONAL UPDATE AND FINANCIAL RESULTS RELEASE DATE AND CONFERENCE CALL INFORMATION OKLAHOMA CITY, OKLAHOMA, OCTOBER 9, 2012 – Chesapeake Energy Corporation (NYSE:CHK) has scheduled its 2012 third quarter operational update and financial results to be released after the close of trading on the New York Stock Exchange on Thursday, November 1, 2012. The company has also scheduled a conference call to discuss the release for Friday, November 2, 2012 at 9:00 am EDT.The telephone number to access the conference call is 913-312-0381 or toll-free 888-778-8907.The passcode for the call is 8299445.We encourage those who would like to participate in the call to place calls between 8:50 and 9:00 am EDT. For those unable to participate in the conference call, a replay will be available for audio playback at 1:00 pm EDT on Friday, November 2, 2012 and will run through midnight Friday, November 16, 2012.The number to access the conference call replay is 719-457-0820 or toll-free 888-203-1112.The passcode for the replay is 8299445. The conference call will also be webcast live on Chesapeake’s website at www.chk.com in the “Events” subsection of the “Investors” section of the company’s website.The webcast of the conference will be available on the company’s website for one year. Chesapeake Energy Corporation (NYSE:CHK) is the second-largest producer of natural gas, a Top 15 producer of oil and natural gas liquids and the most active driller of new wells in the U.S.Headquartered in Oklahoma City, the company's operations are focused on discovering and developing unconventional natural gas and oil fields onshore in the U.S.Chesapeake owns leading positions in the Eagle Ford, Utica, Granite Wash, Cleveland, Tonkawa, Mississippi Lime and Niobrara unconventional liquids plays and in the Marcellus, Haynesville/Bossier and Barnett unconventional natural gas shale plays.The company also owns substantial marketing and oilfield services businesses through its subsidiaries Chesapeake Energy Marketing, Inc. and Chesapeake Oilfield Services, L.L.C.Further information is available at www.chk.com where Chesapeake routinely posts announcements, updates, events, investor information, presentations and news releases. CHESAPEAKE CONTACTS: MEDIA CONTACTS: CHESAPEAKE ENERGY CORPORATION Jeffrey L. Mobley, CFA John J. Kilgallon Michael Kehs Jim Gipson 6100 North Western Avenue (405) 767-4763 (405) 935-4441 (405) 935-2560 (405) 935-1310 P.O. Box 18496 jeff.mobley@chk.com john.kilgallon@chk.com michael.kehs@chk.com jim.gipson@chk.com Oklahoma City, OK 73154
